DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, line 3, the recitation of “to grip the pipe at least in sections” due to the vagueness of the claim language and the manner in which it is claimed, the scope of the claim cannot be determined with respect to this phrase, where it is unclear whether such is attempting to claim the pipe is provided in multiple sections which is not supported by the rest of the claim language which does not suggest there is more than one piece of pipe although the claim language seems like it may be trying to claim that with this phrase, the phrase can also be referring to the grippers which are claimed to have at least two gripper which could mean each is considered a section and this is what is being referred to by being the sections of gripper, or this language could be referring just to sections of the pipe such as the pipe section at the beginning of the pipe and the pipe section at the end of the pipe but the pipe itself is one piece, but once again the claim language does not positively recite there are any specific sections of pipe either so it is unclear exactly what this phrase of the claim is referring thereby rendering the claim indefinite where the three possible meanings vary in a way that they would change the scope of the claim drastically from one to the other, therefore the claim is considered indefinite because of this language where the metes and bounds of the claim cannot be determined at this time.  For purposes of speedy prosecution the examiner will consider that this limitation is referring to two sections of a single piece pipe.  Claim 13 recites, essentially the same language exists referring to “the pipe at least in sections” but for the same reasons as claim 1, it is not clear that such is referring to the pipe having more than one section which is not claimed, the two pipe grippers be considered as the two sections, or the two sections be of a single piece of pipe just different areas of it, and for the same reasons as claim 1 described above is indefinite where the scope of the claim cannot be determined, and will be treated in the same manner as claim 1 as well.  The remaining claims are rejected due to their dependence upon rejected claim 1.
Some claims are not rejected under prior art below, but due to the indefiniteness of claim 1, it is not clear whether such would be allowable until the scope of claim 1 is clarified and subsequently researched based on the new language and further consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-11, 13, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Florence (4504171).  It is noted that the rejection under 35 USC 112 questions the metes and bounds of the claim language and due to this indefiniteness it is unclear how to treat this limitation, the examiner will use one possible interpretation which this piece of prior art would meet but it may not meet all of the possible readings of what the claim language means and therefore may not be anticipated if later argued or amended to exclude the interpretation used below, however, such may still be obvious in light of the teachings of this reference as well.
The reference to Florence discloses the recited device (title recites a tool which is a device) for inserting a pipe (13; fig 1; title, the liner is installed and is considered a pipe) into an elongated cavity (the pipe 15 of fig 1 receives the pipe 13 and has an elongated cavity therein) comprising at least two grippers (53 of fig 4 shows two grippers 53) which can be moved along a curved path (both grippers 53 are connected to pins 55 and rotate around them which would form a curved path as they swivel about the pins) and which are arranged and designed to grip the pipe (fig 4; col 4, lines 5-10 discusses the grippers 53 grip the liner/pipe 13) at least in sections (it grips around the outside of the pipe and therefore the left section of the pipe and right section of the pipe 13 are grabbed and can be considered sections of the whole pipe 13) and to move it curved at least in sections in the gripped state (the pipe 13 is seen to be round and therefore has curved sections on the right and left and are curved in the gripped state as seen in fig 4).
With respect to claim 2, the pipe gripper (53) has at least one clamping jaw (there are two pipe grippers which act as clamping jaws as seen in fig 4) movable relative to a counter element or a further clamping jaw (fig 4 shows two grippers and clamping jaws 53 that swivel around pins 55 and can swing outward/inward around the pins and therefore are movable counter to one another or from one jaw to another; and further there is a counter element 57 which is bolt that turns to open and close the jaws as well) and by means of the movement of the pipe gripper along the curved path it is transferred from an open position, in which the pipe is released, to a closed position, in which the pipe is gripped (as the two grippers and jaws 53 swivel about 55 and swivel on a curved path they can be opened where the pipe is not being gripped and therefore is released in this open position, and closed about the pipe 13 where it is gripped as in a closed position as seen in fig 4).
With respect to claim 3, the relative movement of the clamping jaw (53 that follows the curved path around pin 55) to the counter element (57 which moves rotationally to open and close the jaws) between an open and closed position is directed essentially transversely (the rotation motion of 57 is transverse to the curved path the jaw 53 makes about pin 55) to the movement of the pipe gripper on the curved path.
With respect to claim 4, the clamping jaw has an indentation which corresponds to the outer circumference of the pipe (fig 4 shows the jaws 53 have curved inner surfaces that follow the outer circumference of the pipe and are indentations since they are concave).  
With respect to claim 5, the pipe gripper is preloaded in the closed position by means of one or more of spring loading, mechanical intervention, compressed air, hydraulics, and/or magnetic interaction (there is a mechanical drive which is mechanical intervention by way of bolt 57 in fig 4 that closes the grippers thereby preloading them to the closed position).
With respect to claim 6, the open position and the closed position of the pipe gripper are selected as a function of the position on the curved path (the grippers as they follow the curved path go from an open to a close position as they pivot about pins 55).
With respect to claim 8, the curved path is closed and at least in section is elliptical, circular, or polygonal (the curved path is about the pin and pivots so it would be a closed path that is circular).
With respect to claim 9, a drive configured to move the pipe grippers along the curved path (the drive element 57 moves the grippers along their curved path about pins 55).
With respect to claim 10, an input guide (19; fig 3 which is discussed in col 3, lines 50-68 to be the same as roller 21 which shape can be seen in fig 3) positioned in front of the grippers in relation to the direction of movement (the movement of grippers 53 occurs in one area which the guide 19 is provided before where the movement of the gripper occurs).
With respect to claim 11, the input guide is curved (fig 3 shows roller 21 has a curved surface and roller 19 is suggested to have the same design and would have the same type of curved surface).
With respect to claim 13, the method of inserting the pipe 13 into the elongated cavity provided on the interior of pipe 15 is taught by the reference as well, for the same reasons as set forth above for claim 1, where at least two grippers 53 move along curved paths to be positioned about and grip the pipe 13 along curved outer surface sections of the pipe 13 for the reasons set forth above for claim 1.
With respect to claim 16, an output guide behind the pipe grippers in relation to the direction of movement (21,23 can be considered output guides, and the grippers movement goes outward away from the pipe and the output guides can be considered to be behind where this movement is directed based on which direction is considered before or behind, where the grippers can be considered in front of a position the grippers move in).
With respect to claim 17, the output guide is curved (fig 3 shows the guides 21,23 have curved surfaces).
As set forth above, if the pipe is considered to have more than one piece it would have been obvious that the intended use of such on multiple pipe pieces would be obvious choices of mechanical expedients, and it is also considered that this can be considered as intended use as well at which point the device of Florence would be capable of performing the use as well.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Florence.  The reference to Florence discloses all of the recited structure as set forth above with the exception of preloading the grippers with a spring or hydraulic drive.  It is considered to be an obvious choice of mechanical expedients to use other ways of preloading the grippers to the closed position including a spring or hydraulic drive which would allow for automatic closer being retained as a spring would do by applying force to the jaws to stay closed but allow for opening against the spring force and would not require turning a bolt to achieve the clamping motion, or the use of hydraulic when more gripping force is needed a hydraulic drive could be used to gain the advantage that hydraulics provides to achieve more gripping power when larger or heavier pipes are being used, where it would only require routine skill in the art to use routine experimentation to arrive at other ways to bias the grippers to the closed gripping position as such is merely a choice of mechanical expedients and selection of the level of gripping needed based on the pipe being inserted and forces it may be exposed to ,and desire to use the simplest manner to achieve the desired final function based on the situation would only require routine skill in the art based on the desire to keep things simple yet achieve the needed gripping strength so that it does not fail.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Zivanovic, Kakine, Streatfield, and Rosengarten disclosing state of the art pipe grippers, and devices to line or provide pipes in elongated cavities.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH